DETAILED ACTION
This Action is a response to the filing received 14 May 2020. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 June 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Examiner notes at the outset that the claims each recite subject matter falling within one of the four statutory categories of patent-eligible subject matter: claims 1-10 and 11-20 are directed towards apparatus. The claims therefore pass Step 1 of the patent subject matter eligibility test (MPEP § 2106.03), and the analysis proceeds to Step 2A, Prong 1 (MPEP § 2106.04(a)).
Claim 1 recites mental process steps performed in the human mind. They are: (1) generate a plurality of possible computing resource configurations used to perform machine learning training jobs; (2) selecting a subset of the machine learning training jobs to be executed and a first computing resource configuration of the plurality of computing resource configurations to execute the subset of the machine learning training jobs; (3) repeatedly select … additional subsets of the machine learning training jobs using selected additional computing resource configurations of the plurality of computing resource configurations with which to execute each of the additional subsets of the machine learning training jobs until a stopping criterion is met; and (4) select one of the plurality of computing resource configurations based on a desired time within which the subset or additional subsets of the plurality of computing resource configurations is completed.
(1) recites an observation, evaluation or judgment that a human user may perform when configuring a set of machine learning training jobs. Claim 2 recites that the resources include CPU, memory, parameter server and worker thread allocations. With a relatively limited number of parameters, particularly in a case of a discrete set of potential parameter combinations, a user would be able to determine a set of potential resource configurations to evaluate for machine learning training job execution speed.
(2) recites an evaluation or judgment that a human user may perform when determining which set of machine learning training jobs to try first. Claim 3 recites that this process may be random. Therefore, a user may simply pick an initial configuration or set of configurations to run a set of training jobs on before deciding whether to perform additional tests.
(3) recites an iterative combination of steps (1) and (2), with the addition of a stopping criterion. A user may perform a judgment or evaluation of whether a particular criterion has met, for example, whether a certain number of potential resource configurations has been tried, or whether the user is not observing more than marginal additional performance improvements with additional resource configurations.
(4) is an evaluation or a judgment that the user may decide to perform remaining subsets of machine learning model training jobs on a configuration determined to most reduce the execution duration of the jobs.
“A claim that requires a computer may still recite a mental process” (MPEP § 2106.04(a)(2)(III)(C). In this case, the claimed steps, although performed on a computer, recite a mental process. The MPEP provides that performing a mental process on a generic computer, performing a mental process in a computer environment and/or using a computer as a tool to perform a mental process (id.) are situations in which a process performed using computer components may yet recite a mental process. In Liu (cited below in the rejections of the claims), it is noted that “the completion time [of a long-running machine learning job] is largely influenced by the values of the various system knobs, such as the server-worker ratio … Today, unfortunately, the burden falls on the users who submit the ML jobs to specify the knob values. Determining the right set of knob values that achieve optimal completion time has way surpassed human abilities …” (see p. 1, § 1, 2nd-3rd paras.). This portion notes that a human user may “turn the knobs” of a machine learning process, although it may be practically impossible for a user to obtain optimal system performance. That is, for a process whereby the steps include (1) determine a number of configurations (or all configurations in a domain space of a practical size), (2) try a few random jobs on a first configuration, (3) try additional jobs on one or more additional configurations, and (4) determine whether to continue trying additional configurations or proceed with the highest performing configuration already discovered, is a process that may be performed in the human mind using a computer as a tool. Accordingly, Examiner finds that the claim recites a mental process at Step 2A, Prong 1. The analysis then proceeds to Step 2A, Prong 2, to determine whether the additional limitations, alone or in combination, integrate the mental process into a practical application thereof (MPEP § 2106.04(d)).
The additional elements of claim 1 are: (1) an orchestration platform, comprising a processor and a memory unit operatively coupled to the processor including computer code that when executed causes the processor to [perform the method steps]; and (2) execute the subset of the machine learning jobs using the first computing resource configuration of the subset of the plurality of computing resource configurations.
(1) An “orchestration platform” comprising a processor and a memory unit including instructions, recited at a high level of generality, recites general purpose computing elements. The use of a general purpose computing processor does not provide an improvement to computer functionality (MPEP § 2106.05(a), in particular the citations to FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017)). Performing the steps using a processor and memory further does not claim application of the steps using a particular machine (MPEP § 2106.05(b)). “It is important to note that a general purpose computer that applies a judicial exception … by use of conventional computer functions does not qualify as a particular machine” (id., citing Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). Use of a processor to execute instructions stored in memory to perform the steps can also be considered mere instructions to apply the mental process steps, as the computer processor executing the instructions stored in memory is used merely as a tool to perform the mental process steps (MPEP § 2106.05(f)(2)). Finally, the use of the processor to execute the instructions stored in memory does not amount to more than generally linking the use of the mental process steps to a computing environment (MPEP § 2106.05(h)).
(2) Executing the subset of the machine learning jobs using the first computing resource configuration likewise: does not provide an improvement to computer functionality; does not claim application of the steps using a particular machine; can be considered mere instructions to apply the exception; and does not amount to more than linking the mental process steps to a computing environment. Additionally, the execution can be considered insignificant extra-solution activity, that is, mere data gathering (in the case that each execution results in determining and reporting an execution time to provide to the user in order for the user to decide whether the execution time has improved with one or more configurations) (see MPEP § 2106.05(g)).
Even when considered as an ordered combination, the general purpose computing components adaptable to execute a series of steps, including an execution of a subset of machine learning training jobs, merely presents the use of a computer as a tool to perform the mental process steps identified above.
Each of the above considerations weighs against finding that the additional elements integrate the mental process into a practical application thereof at Step 2A, Prong 2. The analysis therefore proceeds to Step 2B to evaluate whether the additional elements amount to significantly more than the judicial exception (MPEP §§ 2106 and 2106.05). In particular, the conclusions reached with respect to Step 2A, Prong 2, are carried over; any additional element and combination of elements found to recite insignificant extra-solution activity must be re-evaluated for whether they recite unconventional or other than what is well-understood, routine and/or conventional activity in the field; and the additional elements and combination of elements must be considered for whether they recite other than what is well-understood, routine and/or conventional activity in the field (MPEP § 2106.05(II)).
The courts have found the following computer functions are well-understood, routine, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, and electronically scanning or extracting data from a physical document (MPEP § 2106.05(d)(II)). Executing one or more of a subset of machine learning model training jobs on a selected one or more computing configurations, recited at a high level of generality, comprises repetitive calculations. Further, using a generic computer processor to perform generic computing functions merely used to implement abstract idea steps has been held by the courts not to be significantly more than the abstract idea. Even considering the additional elements in combination, they comprise well-understood, routine and/or conventional computing operations, such as a processor to execute instructions stored on memory, to perform repetitive calculations and to more efficiently perform a series of mental process steps.
In combination with the analysis set forth with respect to Step 2A, Prong 2, the conclusion that the additional elements do not recite other than what is well-understood, routine and/or conventional results in a finding that the additional limitations do not amount to significantly more than the abstract idea (mental process steps) set forth above.
Claim 11 is rejected for similar reasons as claim 1. Claim 11 additionally recites to (1) generate all possible (instead of a plurality of) resource combinations based on the number of machine learning model training jobs and a resource configuration budget, (2) to determine a completion time associated with the executions of the jobs, and (3) to determine whether to continue searching for a resource configuration based on the execution time. Steps 1 and 3 are additional mental process steps. As noted above, with a relatively limited resource domain space (i.e., the four parameters listed in claims 2 and 12 and within a resource budget), a human user would be able to realistically generate all possible resource configurations in many potential applications. To determine whether to continue searching based on a completion time is an evaluation or judgment a human user could perform. Determining a completion time associated with the execution of the job comprises mere data gathering necessary for the human user to perform the evaluations and judgments based on that information (see MPEP § 2106.05(g)). With respect to the remaining limitations, claim 11 is found ineligible for similar reasons as those of claim 1.
	Claims 2, 10 and 12 recite a potential number of resources to be included in a configuration. This clarifies the mental process step of determining some or all possible resource configurations to be tested.
	Claims 3 recites that a random selection process is used to determine one or more subsets of the machine learning model training jobs to be executed on the first configuration. A human user would be able to randomly select one or more jobs for execution, and this is therefore an evaluation or judgment a human user could perform.
	Claims 4-5 and 13-14 recite that the machine learning model training jobs comprise hyperparameter tuning to determine quality of a machine learning model based on a hyperparameter associated with a machine learning model. This limitation identifies a particular computing environment in which the mental process steps are being executed and/or does not define a particular machine (as the environment is recited at a high level of generality) for performing the training jobs.
	Claims 6 and 15 recite that the stopping criterion for further evaluation of the resource configurations is a number of configurations to be tested, an evaluation or judgment comprising a human mental process step.
	Claims 7 and 16 recite that the stopping condition is a threshold amount of completion time reduction in an iteration of the configuration evaluation. A human user would be able to judge that the additional improvement gains are not sufficient to continue testing configurations based on execution times reported by the system.
	Claim 8 recites that the additional subsets of machine learning jobs are executed in parallel, which further recites a computing environment at a high level of generality, as a tool for performing the human mental process steps, and does not recite a particular machine.
	Claims 9 and 17-19 recite to further select additional computing resource combinations in accordance with a Bayesian optimization process. Bayesian optimization is a well-understood, routine and/or conventional statistical evaluation technique for optimization of black-box functions1 and has been used in a variety of forms since at least the 1980s.
	Claim 20 recites that the resource configuration is a TensorFlow configuration. TensorFlow is a particular environment for performing various machine learning activities, and this limitation therefore does not represent a particular machine but merely generally links performance of the mental process to a particular computing environment.
	None of the foregoing additional elements integrate the mental process into a practical application thereof or recite significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. § 101 as reciting ineligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., "Towards Self-Tuning Parameter Servers," 6 October 2018, arXiv:1810.02935v1 [cs.DB] (hereinafter “Liu”).

Regarding claim 1, Liu teaches: An orchestration platform, comprising: 
a processor; and a memory unit operatively connected to the processor including computer code (Liu, e.g., p. 1, § I, 1st para., “the Parameter Server (PS) architecture has emerged as a popular system architecture to support large-scale learning on a cluster of machines …” See also, e.g., p. 3, § III, 1st para., “Many ML systems have a front-end and a back-end … The front-end is responsible for optimizing and orchestrating a job’s execution …” Finally, see, e.g., p. 7,  VI, 2nd para., “We performed all the experiments on a cluster of 36 identical servers … Each node is Intel Xeon E5-2620v4 system with 16 cores CPU running at 2.1 GHz, 64GB of memory …”) that when executed causes the processor to: 
generate a plurality of possible computing resource configurations used to perform machine learning model training jobs (Liu, e.g., p. 4, § III.A., 1st-2nd paras., “each experiment (ML job) is going to be executed by a number of different settings until the job terminates … Given an active ML job J, the goal of the [Bayesian Optimization (BO)] is to recommend the next system setting X* that is expected to minimize the remaining completion time of J. Let X = <c1 = v1, … , cd = vd> be a system setting where each ci is a configurable system parameter with value vi … So, the optimization problem is, given a model whose loss is ℓj, find the X* that minimizes T …”); 
selecting a subset of the machine learning training jobs to be executed and a first computing resource configuration of the plurality of computing resource configurations to execute the subset of the machine learning training jobs; execute the subset of the machine learning training jobs using the first computing resource configuration of the subset of the plurality of computing resource configurations (Liu, e.g., p. 4, § III.B., 1st para., “We propose to divide the execution of a ML job into two phases: initialization and online tuning. The goal of the initialization phase is to quickly bring in a small set of representative settings and their execution metrics to build the [Gaussian Process (GP)]. Initially, the job starts the first a iterations using the setting X0, which is the default or the one given by the user. Iterations after that will be executed under b random settings from the setting space, and for each setting it runs a iterations … Each record in the collected metrics is a quadruple … indicates that iteration j was executed using setting Xi … execution time of that iteration … the loss of the model after that iteration.” Examiner’s note: see p. 3, § II.A., describing that a ML job is usually executed by an iterative-convergent algorithm, wherein an update function computes parameter updates based on some subset of data at a learning rate, with a specific example of a gradient descent algorithm wherein each iteration draws m samples from D as S in order to determine a loss at each iteration. That is, the “subset of jobs” comprises a particular iteration operating on a particular sample of the input data);
repeatedly select and execute additional subsets of the machine learning training jobs using selected additional computing resource configurations of the plurality of computing resource configurations with which to execute each of the additional subsets of the machine learning training jobs until a stopping criterion is met (Liu, e.g., p. 3, § III, “instrumented program J’, which would emit various per-iteration metrics (e.g., execution time, loss) to a repository during its execution. Before starting an iteration, the Tuning Manager will (1) update a Gaussian Process (GP) model using the metrics collected from the previous iteration, (2) carry out Bayesian Optimization (BO) to get a possibly new system setting X’ … the Tuning Manager would … carry out a certain number of iterations for each setting in order to well understand its online statistics …” See also, e.g., p. 4, § III.A., 3rd para., “We model T as  GP (Gaussian Process) and use BO to suggest the next setting based on a pre-defined acquisition function. An acquisition function can be updated with more observations … Different acquisition functions have different strategies to balance between exploring (so that it tends to suggest a possibly new setting from an unknown region of the response surface) …we choose [Expected Improvement] …Using BO with EI has the ability to learn the objective function quickly …” See also, e.g., pp. 4-5, § III.C., “online tuning phase goes on until the job finishes.” Examiner’s note: the stopping condition is the completion of the overall job J comprising the subsets of the jobs being training jobs performed on a subset of the data, as described above); and 
select one of the plurality of computing resource configurations based on a desired time within which the subset or additional subsets of the plurality of computing resource configurations is completed (Liu, e.g., p. 4, § III.A., 2nd para., “Given an active ML job J, the goal of the BO is to recommend the next system setting X* that is expected to minimize the remaining completion time of J …”).

Regarding claim 2, the rejection of claim 1 is incorporated, and Liu further teaches: wherein each of the plurality of possible computing resource configurations comprises a specified central processing unit (CPU) allocation, a memory allocation, a parameter server allocation, and a worker thread allocation (Liu, e.g., p. 2, right col., 2nd from last para., “In this paper, we focus on system parameter tuning. By system parameters we refer to those would influence the efficiency but not the quality of the models. Therefore, the server-worker ratio in Tensorflow is a system parameter …” See also, e.g., p. 7, § VI, Hardware para., “We performed all experiments on a cluster of 36 identical servers … Each node is Intel Xeon E5-2620v4 system with 16 cores … 64GB of memory …”).

Regarding claim 3, the rejection of claim 1 is incorporated, and Liu further teaches: wherein the memory unit comprises computer code that when executed causes the processor to perform the selection of the subset of the machine learning training jobs to be executed by the first computing resource configuration in accordance with a random selection process (Liu, e.g., p. 4, § III.B., 1st para., “The goal of the initialization phase is to quickly bring in a small set of representative settings and their execution metrics to build the GP. Initially, the job starts the first a iterations using the setting X0, which is the default or the one given by the user. Iterations after that will be executed under b random settings from the setting space …”).

Regarding claim 4, the rejection of claim 1 is incorporated, and Liu further teaches: wherein the machine learning training jobs comprise hyperparameter tuning machine learning training jobs (Liu, e.g., p. 2, right col., 2nd from last para., “In this paper, we focus on online system parameter tuning … the server-worker ratio in Tensorflow is a system parameter while the learning batch size is not. Instead, the learning batch size is a hyperparameter because it influences the quality of the final model … Our work can therefore complement those systems to expedite the execution of each trial and shorten the overall hyperparameter tuning cycle.”).

Regarding claim 5, the rejection of claim 4 is incorporated, and Liu further teaches: wherein the hyperparameter tuning machine learning training jobs comprise determining quality of a machine learning model based on a value of a hyperparameter associated with the machine learning model (Liu, e.g., p. 2, right col.., 2nd from last para., “In this paper, we focus on online system parameter tuning … the server-worker ratio in Tensorflow is a system parameter while the learning batch size is not. Instead, the learning batch size is a hyperparameter because it influences the quality of the final model … Our work can therefore complement those systems to expedite the execution of each trial and shorten the overall hyperparameter tuning cycle.”).

Regarding claim 8, the rejection of claim 1 is incorporated, and Liu further teaches: wherein the computer code that when executed causes the processor to repeatedly select and execute additional subsets of the machine learning training jobs (referential to claim 1)
further causes the processor to execute the additional subsets of the machine learning jobs in parallel (Liu, e.g., p. 1, § 1, 1st – 3rd para., “Recently, the Parameter Server (PS) architecture has emerged as a popular system architecture … advocates the separation of working units as ‘servers’ and ‘workers’, where the servers collectively maintain the model state and the workers duly ‘pull’ the latest version of the model from the servers, scan their own part of training data to compute the model … completion time is largely influenced by the values of the various system knobs, such as the server-worker ratio (i.e., how many hardware threads are dedicated to the servers and workers … more workers would increase the hardware efficiency by having a higher degree of data parallelism …” See also, e.g., § IV.A. at p. 5, right column, discussing a parameter server being a parallel learning architecture, and an example of a parallel gradient descent learning algorithm; and § VI at p. 7, discussing the experimental setup in a TensorFlow program utilizing asynchronous parallel and bulk synchronous parallel training).

Regarding claim 9, the rejection of claim 1 is incorporated, and Liu further teaches: wherein the computer code that when executed causes the processor to repeatedly select and execute additional subsets of the machine learning training jobs using selected additional computing resource configurations of the plurality of computing resource configurations (referential to claim 1)
further causes the processor to optimally select the additional computing resource configurations in accordance with a Bayesian optimization process (Liu, e.g., p. 3, § III, 2nd para., “carry out Bayesian Optimization (BO) to get a possibly new system setting X’ …” and § III.A. generally discussing the BO process).

Regarding claim 10, the rejection of claim 1 is incorporated, and Liu further teaches: wherein the resource configuration comprises a parameter server and worker configuration (Liu, e.g., p. 1, § 1, 1st para., “Recently, the Parameter Server (PS) architecture has emerged as a popular system architecture … advocates the separation of working units as ‘servers’ and ‘workers’ …” and p. 2, right col., 2nd from last para., “… we focus on online system parameter tuning … the server-worker ratio in TensorFlow is a system parameter …” and p. 4, § III.A., 2nd para., discussing X = <c1 = v1, … , cd = vd> as a system setting X having a plurality of configurable system parameters c with values v, that is, a resource configuration wherein the resources, as discussed above, include at least a number / ratio of parameter servers and workers).

Regarding claim 11, Liu teaches: a processor; and a memory unit operatively connected to the processor including computer code (Liu, e.g., p. 1, § I, 1st para., “the Parameter Server (PS) architecture has emerged as a popular system architecture to support large-scale learning on a cluster of machines …” See also, e.g., p. 3, § III, 1st para., “Many ML systems have a front-end and a back-end. Take TensorFlow as an example, the core operations are carried out by the back-end, which is implemented in C++. The front-end is responsible for optimizing and orchestrating a job’s execution. The front-end also offers a high-level API for users to write their programs. There are different TensorFlow front-ends but the most popular one is implemented in Python …” Finally, see, e.g., p. 7,  VI, 1st – 2nd para., “We implemented the Tuning Manager and the repository using Python. We modified the front-end of TensorFlow so as to support our reconfiguration scheme … We performed all the experiments on a cluster of 36 identical servers … Each node is Intel Xeon E5-2620v4 system with 16 cores CPU running at 2.1 GHz, 64GB of memory …” Examiner’s note: the front-end is code, executed on at least one or more processors and memories (i.e., the cluster described)) that when executed causes the processor to: 
generate all possible resource configurations based on a number of machine learning model training jobs and a resource configuration budget for performing each of the machine learning model training jobs (Liu, e.g., p. 4, § III.A., 1st-2nd paras., “each experiment (ML job) is going to be executed by a number of different settings until the job terminates … Given an active ML job J, the goal of the [Bayesian Optimization (BO)] is to recommend the next system setting X* that is expected to minimize the remaining completion time of J. Let X = <c1 = v1, … , cd = vd> be a system setting where each ci is a configurable system parameter with value vi … So, the optimization problem is, given a model whose loss is ℓj, find the X* that minimizes T …” See also, e.g., p. 4, § III.A., 3rd para., “Different acquisition functions [of the BO] have different strategies to balance between exploring (so that it tends to suggest a possibly new setting from an unknown region of the response surface …” Examiner’s note: the response surface here is the set X of all system settings based on parameters c. See also, e.g., p. 7,  VI, 1st – 2nd para., “We implemented the Tuning Manager and the repository using Python. We modified the front-end of TensorFlow so as to support our reconfiguration scheme … We performed all the experiments on a cluster of 36 identical servers … Each node is Intel Xeon E5-2620v4 system with 16 cores CPU running at 2.1 GHz, 64GB of memory …” Examiner’s note: the maximum number of cores and memory etc. comprise the resource configuration budget (see, e.g., Spec. at ¶37, “For example, a resource budget of seven CPUS, possible resource configurations on the seven CPUS …”);

select a first subset of the machine learning model training jobs to be executed using a first resource configuration of the generated possible resource configurations; execute the first subset of the machine learning model training jobs using the first resource configuration (Liu, e.g., p. 4, § III.B., 1st para., “We propose to divide the execution of a ML job into two phases: initialization and online tuning. The goal of the initialization phase is to quickly bring in a small set of representative settings and their execution metrics to build the [Gaussian Process (GP)]. Initially, the job starts the first a iterations using the setting X0, which is the default or the one given by the user. Iterations after that will be executed under b random settings from the setting space, and for each setting it runs a iterations … Each record in the collected metrics is a quadruple … indicates that iteration j was executed using setting Xi … execution time of that iteration … the loss of the model after that iteration.” Examiner’s note: see p. 3, § II.A., describing that a ML job is usually executed by an iterative-convergent algorithm, wherein an update function computes parameter updates based on some subset of data at a learning rate, with a specific example of a gradient descent algorithm wherein each iteration draws m samples from D as S in order to determine a loss at each iteration. That is, the “subset of jobs” comprises a particular iteration operating on a particular sample of the input data); 
determine a completion time associated with the execution of the first subset of the machine learning model training jobs (Liu, e.g., p. 4, § III.B., 1st para., “Each record in the collected execution metrics is a quadruple … with Xi indicates that iteration j was executed using setting X1 … the execution time of that iteration …” See also, e.g., p. 4, § III.B., 3rd para., “The initialization phase … ends with building a GP based on the collected execution metrics …”); and 
determine whether to continue searching for a resource configuration with which to execute remaining subsets of the machine learning model training jobs based on the completion time or to execute the remaining subsets of the machine learning model training jobs using the first resource configuration (Liu, e.g., p. 4-5, § III.C., “… a new setting X’ is selected from the GP with the highest expected improvement EI every a iterations. Depending on the online reconfiguration cost … if the expected improvement (EI) of X’ is larger than Rcost, then an online reconfiguration to X’ takes place …” Examiner’s note: an online reconfiguration is a change to the new setting. The EI relates to T, which is the remaining completion time of the overall job J comprising the plurality of sub-jobs (iterations). The decision to continue to search for a new configuration is based on the expected improvement in completion time as compared to the cost it would comprise to reconfigure the job to the new configuration. That is, it is based on the estimated remaining completion time (among other factors)).

Regarding claim 12, the rejection of claim 11 is incorporated, and Liu further teaches: wherein each of the resource configurations comprises a specified central processing unit (CPU) allocation, a memory allocation, a parameter server allocation, and a worker thread allocation (Liu, e.g., p. 2, right col., 2nd from last para., “In this paper, we focus on system parameter tuning. By system parameters we refer to those would influence the efficiency but not the quality of the models. Therefore, the server-worker ratio in Tensorflow is a system parameter …” See also, e.g., p. 7, § VI, Hardware para., “We performed all experiments on a cluster of 36 identical servers … Each node is Intel Xeon E5-2620v4 system with 16 cores … 64GB of memory …”).

Regarding claim 13, the rejection of claim 11 is incorporated, and Liu further teaches: wherein the machine learning training jobs comprise hyperparameter tuning machine learning training jobs (Liu, e.g., p. 2, right col., 2nd from last para., “In this paper, we focus on online system parameter tuning … the server-worker ratio in Tensorflow is a system parameter while the learning batch size is not. Instead, the learning batch size is a hyperparameter because it influences the quality of the final model … Our work can therefore complement those systems to expedite the execution of each trial and shorten the overall hyperparameter tuning cycle.”).

Regarding claim 14, the rejection of claim 13 is incorporated, and Liu further teaches: wherein the hyperparameter tuning machine learning training jobs comprise determining quality of a machine learning model based on a value of a hyperparameter associated with the machine learning model (Liu, e.g., p. 2, right col.., 2nd from last para., “In this paper, we focus on online system parameter tuning … the server-worker ratio in Tensorflow is a system parameter while the learning batch size is not. Instead, the learning batch size is a hyperparameter because it influences the quality of the final model … Our work can therefore complement those systems to expedite the execution of each trial and shorten the overall hyperparameter tuning cycle.”).

Regarding claim 17, the rejection of claim 11 is incorporated, and Liu further teaches: wherein the computer code that causes the processor to determine whether to continue searching for the resource configuration with which to execute the remaining subsets of the machine learning model training jobs based on the completion time or to execute the remaining subsets of the machine learning model training jobs using the first resource configuration (referential to independent claim)
further causes the processor to perform an optimization process to determine a second resource configuration of the generated resource configurations with which to execute a second subset of the machine learning training jobs (Liu, e.g., p. 3, § III, 2nd para., “carry out Bayesian Optimization (BO) to get a possibly new system setting X’ …” and § III.A. generally discussing the BO process).

Regarding claim 18, the rejection of claim 17 is incorporated, and Liu further teaches: wherein the optimization process comprises a Bayesian optimization process (Liu, e.g., p. 3, § III, 2nd para., “carry out Bayesian Optimization (BO) to get a possibly new system setting X’ …” and § III.A. generally discussing the BO process).

Regarding claim 19, the rejection of claim 18 is incorporated, and Liu further teaches: wherein the Bayesian optimization process is based on an upper confidence bound-based acquisition function (Liu, e.g., p. 3, § III, 2nd para., “carry out Bayesian Optimization (BO) to get a possibly new system setting X’ …” and § III.A. generally discussing the BO process, including that an upper confidence bound acquisition function is one of a possible acquisition function choices).

Regarding claim 20, the rejection of claim 11 is incorporated, and Liu further teaches: wherein the resource configuration comprises a TensorFlow configuration (Liu, e.g., p. 7, § VI, “We implemented our techniques on top of TensorFlow v1.8 … We implemented the Tuning Manager and the repository using Python. We modified the front-end of TensorFlow so as to support our reconfiguration scheme …” See also, e.g., p. 2, right col., 2nd from last para., “In this paper, we focus on online system parameter tuning … the server-worker ratio in Tensorflow is a system parameter …”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ishikawa et al., U.S. 2022/0238318 A1 (hereinafter “Ishikawa”).

Regarding claim 6, the rejection of claim 1 is incorporated, but Liu does not more particularly teach that the stopping criterion comprises a determined number of computing resource configurations to be tested. However, Ishikawa does teach: wherein the stopping criterion comprises a determined number of computing resource configurations to be tested (Ishikawa, e.g., ¶82, “FIG. 3 is a flowchart illustrating processing for parameter optimization using the multi-task Bayesian optimization method …” See also, e.g., ¶89, “The search termination determiner 534 determines whether a predetermined repetition termination condition is satisfied (step S5). The repetition termination condition can be satisfied, for example, when the number of repetitions of the routine reaches a preset value …” See also, e.g., FIG. 3, showing that each repetition S2-S4 comprises a combination of parameter values (i.e. a number of configurations)) for the purpose of iterating through a plurality of configuration settings to maximize instrument sensitivity, until the device parameter reasonably approaches the optimal value, and maintaining that configuration for further use (Ishikawa, e.g., ¶¶31-32).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for optimizing configuration of machine learning environments as taught by Liu to provide that the stopping criterion comprises a determined number of computing resource configurations to be tested because the disclosure of Ishikawa shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for optimizing the configuration parameters of a mass spectrometer to provide that the stopping criterion comprises a determined number of computing resource configurations to be tested for the purpose of iterating through a plurality of configuration settings to maximize instrument sensitivity, until the device parameter reasonably approaches the optimal value, and maintaining that configuration for further use (Ishikawa, Id.).
	Examiner notes that this art is analogous because it is directed to the problem Applicants seek to solve, that is configuration optimization wherein a stopping condition is used that balances effectiveness of optimization and effort involved.

Regarding claim 15, the rejection of claim 11 is incorporated, but Liu does not more particularly teach that determining whether to continue to search for a resource configuration is based determining whether a number of resource configurations to be tested has exceeded a threshold. However, Ishikawa does teach: wherein the computer code that causes the processor to determine whether to continue searching for the resource configuration with which to execute the remaining subsets of the machine learning model training jobs based on the completion time or to execute the remaining subsets of the machine learning model training jobs using the first resource configuration (referential to independent claim) 
further causes the processor to determine if a number of computing resource configurations to be tested has exceeded a determining threshold (Ishikawa, e.g., ¶82, “FIG. 3 is a flowchart illustrating processing for parameter optimization using the multi-task Bayesian optimization method …” See also, e.g., ¶89, “The search termination determiner 534 determines whether a predetermined repetition termination condition is satisfied (step S5). The repetition termination condition can be satisfied, for example, when the number of repetitions of the routine reaches a preset value …” See also, e.g., FIG. 3, showing that each repetition S2-S4 comprises a combination of parameter values (i.e. a number of configurations)) for the purpose of iterating through a plurality of configuration settings to maximize instrument sensitivity, until the device parameter reasonably approaches the optimal value, and maintaining that configuration for further use (Ishikawa, e.g., ¶¶31-32).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for optimizing configuration of machine learning environments as taught by Liu to provide that the stopping criterion comprises a determined number of computing resource configurations to be tested because the disclosure of Ishikawa shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for optimizing the configuration parameters of a mass spectrometer to provide that the stopping criterion comprises a determined number of computing resource configurations to be tested for the purpose of iterating through a plurality of configuration settings to maximize instrument sensitivity, until the device parameter reasonably approaches the optimal value, and maintaining that configuration for further use (Ishikawa, Id.).
Examiner notes that this art is analogous because it is directed to the problem Applicants seek to solve, that is configuration optimization wherein a stopping condition is used that balances effectiveness of optimization and effort involved.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Szarvas et al., U.S. 11,392,751 B1 (hereinafter “Szarvas”).

Regarding claim 7, the rejection of claim 1 is incorporated, but Liu does not more particularly teach that the stopping criterion comprises an improvement between first and second completion times associated with job executions that falls below a specified improvement threshold. However, Szarvas does teach: wherein the stopping criterion comprises an improvement between first and second completion times associated with the execution of two of the plurality of machine learning training jobs that falls below a specified improvement threshold (Szarvas, e.g., 18:7-24, “An optimization goal or termination criterion may be … when the net relative improvements in effectiveness achieved via one or more previous iterations fails to exceed some threshold …”) for the purpose of halting a process of model optimization based on one of a plurality of stopping criterion (Szarvas, e.g., 17:21-18:30).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for optimizing configuration of machine learning environments as taught by Liu to provide that the stopping criterion comprises an improvement between first and second completion times associated with job executions that falls below a specified improvement threshold because the disclosure of Szarvas shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for optimizing the configuration parameters of a mass spectrometer to provide that the stopping criterion comprises an improvement between first and second completion times associated with job executions that falls below a specified improvement threshold for the purpose of halting a process of model optimization based on one of a plurality of stopping criterion (Szarvas, Id.).

Regarding claim 16, the rejection of claim 11 is incorporated, but Liu does not more particularly teach that the stopping criterion comprises an improvement between first and second completion times associated with job executions that falls below a specified improvement threshold. However, Szarvas does teach: wherein the computer code that causes the processor to determine whether to continue searching for the resource configuration with which to execute the remaining subsets of the machine learning model training jobs based on the completion time or to execute the remaining subsets of the machine learning model training jobs using the first resource configuration further causes the processor to (referential to claim 11)
determine if an improvement between the completion time and a subsequent completion associated with execution a subsequent subset of the machine learning training jobs falls below a specified improvement threshold (Szarvas, e.g., 18:7-24, “An optimization goal or termination criterion may be … when the net relative improvements in effectiveness achieved via one or more previous iterations fails to exceed some threshold …”) for the purpose of halting a process of model optimization based on one of a plurality of stopping criterion (Szarvas, e.g., 17:21-18:30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for optimizing configuration of machine learning environments as taught by Liu to provide that the stopping criterion comprises an improvement between first and second completion times associated with job executions that falls below a specified improvement threshold because the disclosure of Szarvas shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for optimizing the configuration parameters of a mass spectrometer to provide that the stopping criterion comprises an improvement between first and second completion times associated with job executions that falls below a specified improvement threshold for the purpose of halting a process of model optimization based on one of a plurality of stopping criterion (Szarvas, Id.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Aflalo et al., U.S. 2019/0370643 A1, teaches systems and methods to map workloads comprising a constraint definer and an action determiner to apply a first resource configuration to candidate resources corresponding to a neural network, a reward determiner configured to calculate a results metric based on resource performance metrics and performance characteristic targets, and generating a resource mapping to include respective resource assignments for layers of the neural network based on the results metric;
Bui et al., U.S. 2021/0295191 A1, teaches systems and methods for utilizing a modified Bayesian optimization approach to balance accuracy and training efficiency for machine learning and hyperparameter tuning jobs;
Byers et al., U.S. 2020/0219007 A1, teaches systems and methods for dynamically adjusting the resource allocation and deployment model of a ML system based on observed conditions regarding the available resources of the distributed computing system and ML performance indicators;
Calmon, Tiago Silviano, U.S. 2020/0348979 A1, teaches systems and methods for obtaining predefined service metrics for one or more workloads and an instantaneous resource consumption value, and based on an observed difference, dynamically allocates resources appropriately;
da Silva et al., U.S. 2022/0156639 A1, teaches systems and methods for predicting resource demands for a set of machine learning models, and deploying the machine learning models on one or more systems comprising at least the predicted resources;
Dirac et al., U.S. 10,257,275 B1, teaches systems and methods providing an optimizer for a software execution environment using an objective function and tunable parameters of the environment, wherein a Bayesian optimization model employing Gaussian process priors is implemented through a plurality of iterations, tuning the parameters, and determining whether an optimization criterion has been met, at which time the optimal system configuration is determined;
Doni et al., U.S. 2020/0293835 A1, teaches systems and methods for providing an orchestrator module and an optimizer module, defining tunable parameters representing a candidate configuration for a SUT, determining performance indicators during an experimental run, and utilizing the optimizer module to apply the performance indicators to a machine learning module to identify an optimized candidate configuration;
H. Du, P. Han, W. Chen, Y. Wang and C. Zhang, "Otterman: A Novel Approach of Spark Auto-tuning by a Hybrid Strategy," teaches a parameters optimization approach combining a Simulated Annealing algorithm and Least Squares method, which can dynamically adjust Spark parameters in order to obtain an optimal configuration and improve performance automatically;
L. Fischer, S. Gao and A. Bernstein, "Machines Tuning Machines: Configuring Distributed Stream Processors with Bayesian Optimization," teaches that utilizing Bayesian Optimization to determine an optimal configuration parameter set for a given distributed stream processor results in a significant increase in performance optimization;
H. Herodotou, F. Dong, and S. Babu, "No one (cluster) size fits all: automatic cluster sizing for data-intensive analytics," teaches methods for generating supervised learning models for estimating the efficiency of a MapReduce job including the program running the MapReduce job, the input data, cluster resources, and configuration parameter settings used by the job, such that for a given job and a given set of cluster resources, an optimal configuration can be determined to more efficiently run MapReduce jobs;
C.-J. Hsu, V. Nair, V. W. Freeh and T. Menzies, "Arrow: Low-Level Augmented Bayesian Optimization for Finding the Best Cloud VM," teaches methods for determining an optimal VM, wherein a number of discrete VMs are available from a cloud provider having distinct resource characteristics, modeling time and/or cost for a workload to be performed on a particular VM, and determining, using a sequential model-based Bayesian optimization, determining an optimal VM type for a particular workload;
B. Huang, M. Boehm, Y. Tian, B. Reinwald, S. Tatikonda, and F. R. Reiss, "Resource Elasticity for Large-Scale Machine Learning," teaches methods for providing automatic resource elasticity for large-scale ML, wherein ML program and its resource configuration as a set of program blocks and a set of resources are modeled as a cost function, the resources including those of a master process and those of distributed computations, a cluster configuration having information about available resources including min/max allocation restraints, in order to find a cluster configuration having a lowest cost, wherein the cost in at least one example is a lowest execution time;
Idicula et al., U.S. 2021/0263934 A1, teaches systems and methods to use machine learning models to test performance metrics resulting from applying database parameters to a database workload, and using a trained model to predict performance metrics for particular configuration parameter value combinations to a particular database workload, and using an optimization algorithm to converge to an optimal set of configuration parameters for a given workload;
Kaoudi et al., "A Cost-Based Optimizer for Gradient Descent Optimization," teaches methods for abstracting a gradient descent plan, using the abstraction to generate an estimation function for the number of iterations a GD operation will require, and further modeling the cost of the abstraction in terms of the costs at least of IO, CPU, and Network resource parameters, and using these abstractions and models to determine an optimal GD plan;
J. Kinnison, N. Kremer-Herman, D. Thain and W. Scheirer, "SHADHO: Massively Scalable Hardware-Aware Distributed Hyperparameter Optimization," provides an algorithm to determine a complexity and a priority of a model based on the size of its hyperparameter space and the remaining covariance of a candidate model, to group compute clusters based on common characteristics, and to match hyperparameter search jobs to compute clusters having a minimum required amount of resources;
L. Kotthoff, C. Thornton, H. H. Hoos, F. Hutter and K. Leyton-Brown, "Auto-WEKA 2.0: Automatic model selection and hyperparameter optimization in WEKA," teaches a combined algorithm selection and hyperparameter tuning optimization problem, wherein Bayesian optimization is used to evaluate an optimal choice of ML algorithm and its hyperparameter settings, wherein a user must only provide a data set for evaluation, a memory bound and a time constraint;
Laskawiec, Sebastian, U.S. 2021/0232473 A1, teaches systems and methods for executing an identified application under multiple configurations, measuring the metrics of the executions, and training a classifier to identify inefficient configurations for particular applications;
W.-Y. Lee et al., "Automating System Configuration of Distributed Machine Learning," teaches an optimization technique to tune distributed PS ML execution automatically, by modeling a cost function C as the maximum of the time for each worker i to process the assigned training data in each epoch, and an optimization function that minimizes C for a set of parameters including a number of workers and servers, the partitioning of the training data set and partial models, and an upper bound on a number of machines;
Lu et al., "Hyper-parameter Tuning under a Budget Constraint," teaches methods for formulating a budgeted tuning task into a sequential decision making problem to include a set of hyperparameter configurations, a budget constraint consistent with an amount of computing resources necessary to perform a single epoch, and maximizing the effectiveness of a hyperparameter tuning operation by optimizing the loss of the best model out of a limited set K of configurations to evaluate;
Nam et al., U.S. 2021/0110302 A1, teaches systems and methods for hyperparameter tuning including consideration of constraints such as available processing and memory capacity wherein in at least one embodiment a modified Bayesian optimization is performed in view of hyperparameter information and performance metrics;
N. Nguyen, M. Maifi Hasan Khan and K. Wang, "Towards Automatic Tuning of Apache Spark Configuration," teaches methods for determining Spark configuration settings that may improve performance, identify a set of configurations used to benchmark the system and collect training data, evaluate three different machine learning models to construct performance models for each application of interest, and leverage Recursive Random Search algorithm to tune the configuration settings and use the most effective ML model identified in the previous step;
Pan et al., "Hemingway: Modeling Distributed Optimization Algorithms," teaches methods for modeling performance of an optimization algorithm, taking into account estimates of iteration count and running time for the iteration dependent on a number of distributed machines;
Parthasarathy et al., U.S. 2021/0342132 A1, teaches systems and methods for orchestrating a multi-objective optimization of an application, comprising receiving two or more KPIs and one or more parameters, and using a machine learning function in combination with an acquisition function, conducting one or more adaptive trials, to discover a pareto surface which is then explored to determine an optimal operating point among the parameters;
Powley et al., U.S. 2021/0241164 A1, teaches systems and methods for distributed HP tuning and load balancing for mathematical models, wherein a HP space is determined, first combinations are distributed to pluralities of computing machines in a parallel processing operation depending on their projected execution times, and iterating tests of HP combinations to satisfy an objective function;
Qi et al., U.S. 11,423,333 B2, teaches systems and methods for optimizing an automated machine learning operation wherein an initial hyperparameter set is populated, iterated through a ML process to determine performance metrics, and storing an updated hyperparameter set for domain-specific data;
Schibler et al., U.S. 2019/0312800 A1, teaches an iterative resource optimization process for distributed application jobs having a set of tunable resource configuration parameters;
B. Shahriari, K. Swersky, Z. Wang, R. P. Adams and N. de Freitas, "Taking the Human Out of the Loop: A Review of Bayesian Optimization," presents an overview of Bayesian optimization techniques in big data and ML jobs, wherein an objective function f(x) representing a neural network with tunable parameters x with a stochastic observable classification accuracy y = f(x) can be tuned by the use of Bayesian optimization algorithms, in particular the application to empirical hardness models that use a set of problem features to predict the performance of an algorithm on a specific problem instance in order to find the best algorithm and configuration for a given problem;
Singh et al., U.S. 2021/0224178 A1, teaches systems and methods for identifying information about sub-systems, clustering the sub-systems into workload and performance clusters based on their performance characteristics, and identifying a configuration change recommendation based on the metrics;
Snoek et al., "Practical Bayesian optimization of machine learning algorithms," teaches that the use of Bayesian optimization modeled as a sample from a Gaussian process to obtain an optimizer that can achieve expert-level performance in the tuning of hyperparameters;
Swersky et al., U.S. 2018/0349158 A1, teaches systems and methods for optimizing a JVM using an objective function, wherein a set of parameter values of the JVM are identified at least in part by using a probabilistic model of an objective function relating to the parameters to measure performance of the JVM, and updating the model by observation of the execution of the JVM with different parameters;
Thornton et al., "Auto-WEKA: combined selection and hyperparameter optimization of classification algorithms," teaches that leveraging Bayesian optimization techniques, classification performance is improved over the use of standard selection and hyperparameter optimization methods;
M. Trotter, T. Wood and J. Hwang, "Forecasting a Storm: Divining Optimal Configurations using Genetic Algorithms and Supervised Learning," teaches methods for diving optimal configurations of an Apache Storm cluster, having a large number of tunable parameters, including designing a genetic algorithm to efficiently search through Storm topology parameter sets, utilize classification models to predict configuration performance and filter out unlikely candidates, and utilize training topologies to further tune a model, enhancing its portability to clusters having different architectures;
Wang et al., U.S. 2020/0327264 A1, teaches systems and methods for calibrating a model of a device, wherein the model includes a plurality of parameters, receiving events associated with the device, validating the fit of the events, and using a Bayesian optimization on the determined fits to calibrate the set of parameters;
F. Yan, O. Ruwase, Y. He, and T. Chilimbi, "Performance Modeling and Scalability Optimization of Distributed Deep Learning Systems," teaches methods providing performance models for estimating DNN training time and the impact of various configuration parameter selections on DNN training time in order to choose the best configurations of distributed computing resources to minimize DNN training time; and
J. Zhai, M. Liu, Y. Jin, X. Ma and W. Chen, "Automatic Cloud I/O Configurator for I/O Intensive Parallel Applications," teaches a system which automatically searches for optimized I/O system configurations from many candidates for each individual application running on a given cloud platform.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant. Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages. Other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529. The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Bayesian optimization,” Wikipedia, last retrieved from https://en.wikipedia.org/wiki/Bayesian_optimization on 30 September 2022.